W

Exhibit 10.2

 

Aware, Inc.

 

PERFORMANCE SHARE AWARD AGREEMENT

 

This Agreement (“Agreement”) is entered into as of October 1, 2019 by and
between Aware, Inc. (the “Company”) and Robert M. Mungovan (the “Grantee”). This
Agreement is and shall be subject in every respect to the provisions of the
Company’s 2001 Nonqualified Stock Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference and made a part hereof. The
Grantee acknowledges that this Agreement shall be subject to all the terms and
provisions of the Plan and agrees that (a) in the event of any conflict between
the terms hereof and those of the Plan, the latter shall prevail, and (b) all
decisions under and interpretations of the Plan by the Board or the Committee
shall be final, binding and conclusive upon the Grantee and his heirs and legal
representatives.

 

For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereby agree as follows:

 

1.       Grant of Shares. Upon the execution of this Agreement, the Company
shall issue to the Grantee, in consideration of the Grantee’s service to the
Company, subject to the terms and conditions set forth in this Agreement, 10,000
shares of common stock, $0.01 par value per share, of the Company. Such shares,
together with any securities of the Company that may be issued in exchange for
or in respect of the shares, whether by way of stock split, stock dividend,
combination of shares, reclassification, recapitalization, reorganization or any
other means, shall be referred to herein as the “Shares.”

 

2.       Forfeiture of Unvested Shares. In the event that the Grantee ceases to
serve as a director, an officer or an employee of the Company or any subsidiary
of the Company for any reason or no reason, with or without cause
(“Termination”), all of the Shares that have not become “Vested Shares” as of
the date of Termination in accordance with the vesting schedule set forth in
Exhibit A hereto (any such shares, “Unvested Shares”) and all rights therein
shall immediately be transferred to the Company pursuant to Section 3 below, and
as of the date of Termination the Grantee shall have no further rights with
respect to such Shares.

 

3.       Transfer of Unvested Shares to the Company.

 

(a)       The Grantee acknowledges and agrees that any certificate or other
document evidencing any Shares shall be held by the Company until such Shares
become Vested Shares. Promptly after any Shares become Vested Shares, the
Company shall issue to the Grantee a certificate or other document evidencing
such Vested Shares. The Grantee shall execute and deliver to the Company such
number of stock assignments as and when the Company shall request, duly endorsed
in blank, in the form requested by the Company. Upon Termination, the Unvested
Shares shall be transferred to the Company, and the certificates or other
documents evidencing the Unvested Shares shall be cancelled.

 

(b)       From and after the date of Termination, the Company shall not pay any
dividend to the Grantee on account of such Unvested Shares or permit the Grantee
to exercise any of the privileges or rights as a stockholder with respect to the
Unvested Shares, but shall, in so far as permitted by law, treat the Company as
the owner of such Unvested Shares.

 



 

 

 

(c)       No amount shall be payable to the Grantee with respect to Unvested
Shares transferred to the Company pursuant to this Section 3.

 

4.       Restrictions on Transfer of Unvested Shares. The Grantee shall not
sell, assign, transfer, pledge, hypothecate or otherwise dispose of, voluntarily
or involuntarily, by operation of law or otherwise (collectively “Transfer”) any
Unvested Shares or any interest therein, except for Transfers to the Company
pursuant to Section 3.

 

5.       Effect of Prohibited Transfer. The Company shall not be required (a) to
transfer on its books any of the Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (b) to treat as owner of such Shares or to pay dividends to any transferee to
whom any such Shares shall have been so sold or transferred.

 

6.       Restrictive Legend. All certificates representing Shares shall bear a
legend which refers to the restrictions imposed by this Agreement and the Plan
and any applicable state or federal securities laws or regulations, and which
legend is otherwise in such form as the Company may deem appropriate.

 

7.       Adjustments for Recapitalizations and Other Transactions. The Shares
issued pursuant to this Agreement shall be subject to adjustment upon
recapitalizations or other transactions pursuant to the provisions of Section 3
of the Plan.

 

8.       Taxes. The Grantee understands and agrees that he will be fully liable
for any federal, state or local taxes of any kind owed by him with regard to
issuance of the Shares, whether owed at the time of transfer pursuant to the
Grantee having made an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended (an “83(b) Election”), or at the time that the Shares vest
pursuant to the vesting schedule set forth at Exhibit A hereto.

 

The Grantee shall, no later than the date as of which the value of any Shares
first becomes includable in the gross income of the Grantee for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Company regarding payment of any Federal, state, local and/or payroll taxes of
any kind required by law to be withheld with respect to such income. The Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the Grantee.
The Grantee may elect to have such tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from the Shares a
number of shares with an aggregate Fair Market Value (as defined in the Plan,
and determined of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Shares or (ii) delivering to the
Company a check that would satisfy the withholding amount due.

 

9.       83(b) Election. The Grantee understands that it shall be his decision
whether to make an 83(b) Election with respect to the Shares, and that if he
chooses to make such election, it must be made within 30 days of the date of
execution of this Agreement. The filing of a Section 83(b) election is solely
the Grantee’s responsibility, and if the Grantee chooses to make such an
election with respect to issuance of the Shares, he must provide a copy of such
election to the Company.

 



 

 

 

10.       Miscellaneous.

 

(a)       Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Grantee.

 

(b)       All notices under this Agreement shall be mailed or delivered by hand
to the parties at their respective addresses set forth beneath their names below
or at such other address as may be designated in writing by either of the
parties to one another.

 

(c)       This Agreement shall be governed by and construed in accordance with
the laws of The Commonwealth of Massachusetts, without regard to its principles
of conflicts of laws.

 

(d)       This Agreement is executed in two (2) counterpart originals, one (1)
to be retained by the Grantee and one (1) to be retained by the Company.

 

*      *      *

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as an agreement under seal as of the date first written above.

 


Aware, Inc.
40 Middlesex Turnpike
Bedford, MA 01730

 



By:     Title:  



 

 

GRANTEE

 



    Name:  Robert M. Mungovan

  

Address:

 

 

 

 

Exhibit A

 

Vesting Schedule

 

The Shares shall vest in full and become “Vested Shares” if the Grantee is
serving as a director, officer or employee of the Company or any subsidiary of
the Company on April 1, 2020.

 

In addition, the Company and the Grantee have entered into an Employment
Agreement dated as of October 1, 2019, which provides for accelerated vesting of
some or all of the Shares under certain circumstances as set forth in such
Employment Agreement.

 

 

 

 